NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



THOMAS PAULTON and                 )
MELISSA STOWERS,                   )
                                   )
            Appellants,            )
                                   )
v.                                 )               Case No. 2D19-4024
                                   )
H & H FERGUSONS' CONTRACTING,      )
INC., and THOMAS BARBOUR,          )
                                   )
            Appellees.             )
___________________________________)

Opinion filed September 25, 2020.

Appeal from the Circuit Court for Pinellas
County; Thane Covert, Judge.

Theodore "Ted" E. Karatinos of Holliday
Karatinos Law Firm, Lutz, for Appellant
Thomas Paulton.

Christopher L. Hamblen of Puzzanghera
Law Office, Clearwater, for Appellant
Melissa Stowers.

Sarah Lahlou-Amine, DeeAnn J.
McLemore and Charles W. Hall of Banker
Lopez Gassler, P.A., Tampa, for Appellee
H & H Fergusons' Contracting, Inc..

No appearance for remaining Appellee.


PER CURIAM.
           Affirmed. See Clooney v. Geeting, 352 So. 2d 1216 (Fla. 2d DCA 1977).




SILBERMAN, SLEET, and LUCAS, JJ., Concur.




                                      -2-